Citation Nr: 1112890	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  00-21 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, schizoaffective disorder, or posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, R.B. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was afforded a January 2011 hearing at the RO (Travel Board hearing) before the undersigned.  The hearing transcript is associated with the record.

The Board notes that an October 2010 statement of the case was issued with respect to service connection for a low back condition, headaches, right knee condition, and left knee condition.  The Veteran did not file a substantive appeal with respect to these issues, and they were not certified for appeal to the Board.  The Board will not further consider these issues.  

In May 1986, the RO denied entitlement to service connection for a nervous condition.  The Veteran did not submit a notice of disagreement and the decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  The RO did not consider the current diagnoses of schizophrenia or schizoaffective disorder.  A claim based on a new diagnosis is considered as a new claim without the need for new and material evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Accordingly, the Veteran's current claim is being considered on a de novo basis.

The issue of a total disability rating based upon individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Current schizophrenia had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, diagnosed as schizophrenia and schizoaffective disorder, are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including psychosis, will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence and Analysis

Service treatment records include a nursing not apparently created while the Veteran was receiving inpatient treatment for back pain in December 1977.  That note shows that the Veteran complained of depression during bed rest.  Aside from this nursing note, service treatment records are negative for psychiatric complaints or treatments.     

In July 1982, the Veteran referenced inpatient psychiatric treatment during service at Fort Polk Hospital sometime around 1978 in conjunction with a different claim before VA.  

Social Security Administration (SSA) records show that the Veteran was awarded disability compensation effective December 13, 1983, based in part upon alcoholism.  An examiner authoring an April 1985 report used in SSA's disability determination suggested that the Veteran might have a schizoid personality.  

The Veteran filed a claim for service connection for a nervous condition in November 1985.  He stated that he was treated for a neuropsychiatric disorder in 1978 at Fort Polk.

In April 2000, the Veteran filed the current claim for service connection for schizophrenia.  He reported psychiatric hospitalization in July 1978 for two weeks at Fort Polk Army Hospital and continuing psychiatric treatment for schizophrenia.  

In support of his claim, he submitted an April 1999 report of psychiatric treatment while incarcerated at a Federal Prison.  It confirmed the presence of psychiatric symptoms.   The diagnoses were rule out schizophrenia disorganized type; rule out schizoaffective disorder; rule out major depressive disorder with psychotic features; and rule out bipolar disorder, manic, with psychotic features.  The Veteran was recommended for medication.  However, VA treatment records, dated April through November 2000, reflect schizophrenia treatment.  

The Veteran submitted an August 2000 statement in which he detailed in-service stressors and psychiatric treatment.  During service, two sergeants threatened him with his life while playing a prank involving snakes.  This incident was related to his delay in qualifying for an M-16 rifle badge.  From this incident, he experienced auditory hallucinations relating to the verbal threat and visual hallucinations associated with snakes.  The Veteran reported self medicating with alcohol to alleviate stress over this incident.  He also reported overdosing medication in 1978 while stationed at Fort Polk.  Following the incident, he was ordered to undergo counseling.  At a counseling session, he had a delusional episode leading him to take a healthcare worker hostage.  The military police intervened, and he underwent inpatient treatment for 10 days at Fort Polk Army Hospital.   

In his October 2000 substantive appeal, the Veteran asserted that presumptive service connection was warranted for psychosis under 38 C.F.R. § 3.309.  He also stated that VA failed to obtain relevant service treatment records from 1978 relating to inpatient treatment and current VA treatment records from 2000.  

The Veteran underwent March 2002 and April 2008 PTSD examinations.  During both examinations, he reported the stressor incident detailed above, ensuing visual and auditory hallucinations, and inpatient psychiatric treatment at Fort Polk Army Hospital.  On both examinations it was found that he did not meet the criteria for a diagnosis of PTSD.  The diagnosis was schizoaffective disorder, which represented a continuation of the diagnoses noted in the prison records.  The 2008 examiner commented that it was less likely than not that the current diagnosis was related to an in-service gunshot wound (the Veteran is service connected for residuals of a gunshot wound to the right hip).

The Veteran submitted a January 2008 letter from his primary care provider, D.H., a private nurse practitioner.  She treated the Veteran for over six years and believed he had mild schizophrenia and PTSD.  She noted that the Veteran experienced sleep disturbances related to his in-service gunshot wound.  

The Veteran presented testimony at a January 2010 RO hearing.  He reported having a "nervous breakdown" while stationed at Fort Polk and undergoing inpatient psychiatric treatment.  He also testified that he had been reassigned duties while stationed at Fort Polk due to instigating a fight.  He reported that following service, he initially underwent private psychiatric treatment in July 1984.  The hearing officer informed the Veteran that VA would attempt to locate the inpatient treatment records at Fort Polk.  

At the January 2010 RO hearing, the Veteran submitted a June 1982 reserve treatment record referencing psychiatric symptoms of flashbacks of and hallucinations of "nuclear duties."  An undated service department record contains report of "psychological depression."

In March 2010, the National Personnel Records Center responded to a request that it did not possess any records showing psychiatric treatment at the 80th Station Hospital, Hempstead New York.  There is no indication of a search for records at Fort Polk, Louisiana.  

Most recently, the Veteran testified at the January 2011 Travel Board hearing.  He read a statement outlining his contention that service connection was warranted for schizophrenia and cited relevant evidence mentioned above.  The Veteran also submitted a written copy of the statement at the hearing.  He reported receiving inpatient psychiatric treatment at Fort Polk following a delusional episode where he took a woman hostage.  The Veteran asserted that he should be afforded the benefit of the doubt regarding the lack of in-service documentation of the incident.  His pastor also provided testimony.  She stated that she had known the Veteran since childhood.  She recalled him exhibiting bizarre behavior immediately upon his return from service, and quickly realized he had a serious problem.

The record clearly documents current schizoaffective disorder.  The service treatment records show depression and the Veteran has reported psychotic symptoms in service.  He has not been able, perhaps due to his psychiatric disability to provide a clear and consistent history, but he has generally reported the onset of and treatment for psychotic symptoms in service.

The record document psychiatric treatment within at most a few years of service, and the Veteran and his pastor have provided reports of a continuity of symptoms since service.  The Veteran's pastor has offered testimony in this regard that the Board finds competent and credible.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disability, diagnosed as schizoaffective disorder or schizophrenia, are met.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for an acquired psychiatric disability is granted.  


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


      Department of Veterans Affairs


